     Case 1:11-cv-00691-LAK-RWL Document 2097 Filed 10/05/18 Page 1 of 2




                                         October 5, 2018

 VIA ECF

 Honorable Lewis A. Kaplan
 United States District Judge
 Daniel Patrick Moynihan U.S. Courthouse
 500 Pearl Street
 New York, New York 10007

  RE:     Chevron v. Donziger, Case No. 11 Civ. 691 (LAK)

Dear Judge Kaplan:

I write for two reasons. First, I wish to inform the Court that I am re-executing the Amazon shares
transfer document per the Court’s order. As seen in my email correspondence with Chevron
counsel, I believed I was in compliance with the Court’s order on that point as I had already
executed and notarized the document in May of this year. Chevron counsel did not adequately
explain, or at least I did not understand, why re-executing the document was necessary. In any
event, I have re-executed and notarized the document for delivery to Chevron.
Second, I have just finished reviewing Chevron’s latest motion to hold me in contempt— by my
count, the tenth such motion filed against me by adversary counsel. This is a voluminous 46-page
motion, supported by four detailed factual and legal declarations and hundreds of exhibits.
Obviously, the motion represents a significant amount of work that likely took hundreds of hours
by numerous attorneys at Gibson Dunn to assemble. I am tasked with countering it pro se, with
the limited support and assistance I can muster, much of it pro bono. I also need to counter the
motion—which is brimming with falsehoods, well-crafted distortions, and attacks on my
character—while simultaneously representing myself pro se in ongoing discovery in this case (e.g.,
I had to spend almost an entire day last week defending the deposition of Ms. Sullivan), preparing
for a critical upcoming post-suspension hearing under the auspices of the Appellate Division of
the New York Supreme Court, filing appeals briefs currently due on October 19 and November 9,
and attending to my multifaceted (and entirely legitimate) work with my clients in Ecuador who
still are suffering the deepening effects of the public health crisis in which they live due to oil
pollution and environmental contamination.
Accordingly, I respectfully request an extension to respond to Chevron’s contempt motion to
November 21, 2018. The extension is absolutely necessary to preserve my ability to defend myself
from Chevron’s vigorous attack, which it has been preparing for months if not years. Moreover,
Chevron is in the midst of a new round of intensive discovery purportedly in support of its motion
     Case 1:11-cv-00691-LAK-RWL Document 2097 Filed 10/05/18 Page 2 of 2

Hon. Lewis A. Kaplan
October 5, 2018
Page 2 of 2


(e.g., it recently noticed new depositions of various funders) and will not be prejudiced by the
delay. I appreciate the Court’s consideration.
                                                Sincerely,

                                                   /s/

                                                Steven R. Donziger
